Citation Nr: 9905141	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  90-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to Agent Orange exposure in 
service.

2.  Entitlement to service connection for a skin rash, 
secondary to Agent Orange exposure in service.

3.  Entitlement to service connection for chronic headaches, 
secondary to Agent Orange exposure in service.

4.  Entitlement to service connection for arthritis, 
secondary to Agent Orange exposure in service.

5.  Entitlement to service connection for a chronic ear 
infection, secondary to Agent Orange exposure in service.

6.  Entitlement to service connection for a chronic sinus 
problem, secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1968 to August 1976.  He had service in the Republic of 
Vietnam from March 1970 to February 1971.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1987 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision, in part, denied 
service connection for "any physical or mental conditions 
which could be related to Agent Orange exposure."  The 
rating decision noted that the veteran had claimed service 
connection for a nervous disorder due to exposure to Agent 
Orange.  The veteran filed a notice of disagreement with this 
decision in November 1987, claiming "problems" from 
exposure to Agent Orange but without specifically naming any 
disorder.  

While the case was in appellate status, all benefit denials 
pursuant to the Agent Orange regulation then in effect, 
38 C.F.R. § 3.311a, were voided by Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989).  This decision required the Department of Veterans 
Affairs (VA) to revise its Agent Orange regulations in 
accordance with the ruling of the Court.

During the course of this appeal, the veteran has expanded 
several times the disabilities which he is claiming are the 
result of his exposure to Agent Orange.  At the veteran's 
personal hearing in January 1987, the veteran, through his 
representative, also claimed a skin rash.  In a January 1990 
statement, chronic headaches, and "various other semantic 
complaints of unknown origin," were also alleged as a result 
of his Agent Orange exposure.  The additional disorders were 
considered in an August 1994 rating decision which continued 
the denial of service connection.  This rating decision 
considered the new regulations which had been promulgated 
with respect to Agent Orange.  Following the veteran's April 
1996 hospitalization and his May 1996 VA examination, 
additional disabilities were alleged resulting from his 
exposure to Agent Orange.  Service connection for arthritis, 
a chronic ear infection, and a chronic sinus problem all 
claimed as a result of exposure to Agent Orange in service 
were denied in a May 1996 rating decision.  In summary, the 
following disorders have specifically been alleged by the 
veteran to be the result of exposure to Agent Orange:  (1) an 
acquired psychiatric disorder, (2) a skin rash, (3) chronic 
headaches, (4) arthritis, (5) a chronic ear infection, and 
(6) a chronic sinus problem.

This case was previously before the Board in August 1990 when 
it was remanded for service personnel records and 
reconsideration under newly promulgated regulations governing 
claims resulting from exposure to Agent Orange.  In September 
1995, it was again remanded for additional medical evidence 
to include a VA Agent Orange examination.  It was remanded 
again in July 1998 for clarification of the veteran's 
representation.  The requested development has been completed 
and the Board proceeds with its review of the appeal.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  The veteran's psychiatric disorder, skin rash, headaches, 
arthritis, chronic ear infection, and chronic sinus problem 
may not be presumed to be due to exposure to Agent Orange in 
service.

5.  No competent medical evidence has been submitted of a 
link or nexus between an acquired psychiatric disorder, a 
skin rash, headaches, arthritis, a chronic ear infection, or 
a chronic sinus problem and exposure to Agent Orange in 
service.

6.  The veteran has not presented plausible claims for 
service connection for an acquired psychiatric disorder, a 
skin rash, headaches, arthritis, a chronic ear infection, or 
a chronic sinus problem, secondary to Agent Orange exposure 
in service.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for an acquired psychiatric disorder, a 
skin rash, chronic headaches, arthritis, a chronic ear 
infection, or a chronic sinus problem, all claimed secondary 
to Agent Orange exposure in service, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran currently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's current condition.  Rose v. West, 11 Vet. App. 
169,171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

ce connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998).  Chloracne, or other 
acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Factual Background

The veteran's service records show that he served a tour of 
duty in Vietnam from March 1970 until February 1971 which 
included participation in Operation Pickens Forest in Quang 
Nam Province in the Republic of Vietnam on July 21, 1970.

In this case, the veteran is alleging that he has numerous 
disorders as a result of his exposure to Agent Orange in 
service.  The RO has obtained the service medical records 
which appear to be complete.  A January 1970 examination 
conducted prior to his departure for Vietnam shows no 
complaints or abnormalities.  In July 1970, he had 
"noticeable fungus" in his left ear which was irrigated.  
Also in July 1970, he had a rash on his left thigh and 
buttock for which he was prescribed hydrocortisone ointment.  
In January 1971, the veteran was admitted to the hospital 
with an acute episode of gastroenteritis with paralytic ileus 
for which he was treated and released.  His referral noted a 
"large anxiety component."  Physical examination during his 
hospital stay was noted as within normal limits except for 
generalized tenderness in the abdomen.  Treatment records 
following his return from Vietnam show a strain to his right 
calf, enlarged tonsils, and a head cold with a diagnosis of 
sinusitis.

In February 1976, the veteran received an examination 
pursuant to an extension of his service.  The only noted 
abnormalities were wheezes and rhonchi heard on inspiration, 
hearing loss, and a scar on the right elbow.  In April 1976, 
he was treated for complaints of intermittent moderately 
painful swallowing, and diagnosed with left submandibular 
gland enlargement.  Also in April, he was treated for a left 
ear infection following a complaint of pain in the left ear 
for the past two days.  The diagnosis was infected otitis 
media.  The following day, he was treated for lacerations 
sustained in a car accident.  

A July 1976 Medical Evaluation Board report notes that he was 
to be discharged on the same date he was evaluated for his 
submandibular gland enlargement in April, and this resulted 
in a medical hold.  He had been admitted to the hospital in 
April for evaluation of his gland problem, "but more so 
because his attending physician felt the patient needed 
psychiatric consultation."  Physical examination on 
admission was essentially normal, except for the slightly 
enlarged gland.  In the hospital, he was seen by an ENT 
consultant who found "a resolving left otitis media" as 
well as a nontender prominent left submandibular gland.  The 
consultant felt that the infection fully explained the gland 
swelling.  In the hospital, the swelling gradually 
disappeared.  Following extensive psychological evaluation, 
he was diagnosed schizophrenic and recommended for discharge 
with follow-up in a VA hospital.  His discharge examination 
in August 1976 noted only a scar on the right elbow.

Following service, the earliest records of treatment date 
from November 1979 and show a diagnosis of deviated septum 
and chronic sinusitis.  An October 1980 psychiatric 
consultation report noted a complaint of headaches since 
1964.  In April 1982 he was evaluated for hearing loss.  In 
September 1983, he had an inflamed ear canal with drainage in 
his left ear.  Several VA examination were conducted in 
November and December 1983 pursuant to his claims for service 
connection showing diagnoses of atypical personality 
disorder, and chronic allergic rhinitis.  X-ray examination 
of the knee showed no abnormality and otonasolaryngology 
examination noted that he had no signs of chronic sinusitis.  
A January 1985 treatment record noted a small hole in his 
left ear tympanic membrane, with no evidence of infection.  
He was hospitalized from April 1985 to June 1985 for 
depression.  The report of hospitalization also noted 
complaints of headaches for the past year, chronic back and 
right knee pain.  He was also diagnosed with degenerative 
joint disease, L4-L5.  A December 1985 record noted a skin 
rash and a diagnosis of contact dermatitis due to poison oak 
exposure.  In January 1987 the veteran indicated that he had 
had a VA Agent Orange examination; however, there is no 
evidence in the claims file of such an examination prior to 
this date.  Later records show diagnoses and treatment for 
headaches, otitis media, psychiatric disorders, degenerative 
joint disease, and hypertension.

In a January 1988 personal hearing, the veteran testified 
that his skin rash was just on his stomach, and not on his 
thighs, legs or feet.  The veteran was accompanied by a 
friend who was familiar with the veteran prior to his active 
service and testified about his changed psychiatric condition 
following his release from active service.  

The veteran was afforded a VA Agent Orange examination in May 
1996.  The examination report was titled a skin examination, 
the examiner indicated that it would also include a general 
medical examination.  The report noted that he was currently 
an inpatient at the VA psychiatric ward.  When asked what 
conditions he attributed to exposure to Agent Orange, the 
veteran stated degenerative arthritis, chronic ear infection 
and chronic sinus problems.  The examiner asked several 
questions regarding a possible skin disorder, but the veteran 
did not relate a history of chronic skin problems, only 
occasional "whelps" and "itching of his rear."  Physical 
examination revealed a slight red discoloration of both 
auditory canals; however, the examiner noted that 
"[b]asically, this is a normal general medical 
examination."  Examining the skin "very carefully," the 
examiner noted several small scars related to surgeries and a 
knife wound, and several small moles, and a small welt on his 
right buttock that "could possible be an insect bite."  The 
examiner concluded that "[t]he veteran has no acne, no 
chloracne, [and] no lesions possibly related to exposure to 
Agent Orange" adding that "[n]one of the skin conditions 
are related to Agent Orange exposure."  Although the 
examiner noted that the claims file and patient medical 
records were not available for the examination, these were 
subsequently reviewed in September 1998 by the examining 
physician and an addendum prepared indicating no changes in 
the prior examination.

In August 1996, the veteran was hospitalized with a diagnosis 
of paranoid schizophrenia.  The report of his hospitalization 
noted that he apparently became decompensated following 
termination from his job because of numerous physical 
complaints interfering with the performance of his job as a 
security guard.

VA outpatient treatment records were received from November 
1997 for the period from June 1995 through September 1997.  
In pertinent part, these show treatment for complaints of 
headaches and earache in the left ear.



Analysis

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that any skin condition 
identified as chloracne or any other acneform disease 
consistent with chloracne was present during service or was 
manifest to a compensable degree within the year following 
his service in Vietnam.  These are the only skin conditions 
entitled to presumptive service connection due to exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1998).  Further, because 
neither psychiatric disorders, headaches, arthritis, chronic 
ear infections, or chronic sinus problems are among the 
diseases listed in §3.309(e), they may not be presumed to be 
service connected based on his exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has presented no medical evidence of a link 
between any of his claimed disorders and exposure to Agent 
Orange in service.  As such, the veteran has not met the 
requirement of providing competent medical evidence of a 
nexus, or link, between his inservice exposure to Agent 
Orange and any current diagnosis of a psychiatric disorder, 
headaches, arthritis, ear infection, sinus problem, or any 
skin disorder.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995)  

Moreover, there is no medical evidence of a link between 
either a skin rash, chronic headaches, arthritis, or a 
chronic ear infection and his active service.  The Board 
notes that service connection for a nervous condition as well 
as sinusitis has previously been denied on a direct basis in 
a February 1984 rating decision.  Although the veteran has 
claimed that these conditions were caused by his active 
service, the veteran is not competent to render an opinion 
that these disorders were incurred in service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any current disorder is related 
to active service or exposure to Agent Orange.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, the veteran has not met the requirement of 
showing a nexus between his claimed disorders and his active 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See also Dean v. Brown, 8 Vet. App. 449, 455 (1995)  

In February 1999 written arguments to the Board, the 
veteran's representative states that "[t]he Board referred 
to the Combee case and its questionable application with 
regard to this appeal."  He then cites a Board decision by 
docket number, noting that in this case, which resulted in a 
grant of service connection for multiple lipomas as a direct 
result of exposure to Agent Orange in Vietnam, "overwhelming 
evidence was presented by the veteran in the form of numerous 
medical opinions [that] the condition was directly related to 
Agent Orange exposure in service."  First, the Board merely 
points out that decisions of the Board have no precedential 
value.  See 38 C.F.R. § 20.1303.  Second, the Board's 
application of Combee in both this case and the cited 
decision is consistent; however, unlike the decision cited by 
the representative, in this case there is no medical opinion 
linking any of the veteran's disorders directly to Agent 
Orange exposure in service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for an acquired psychiatric 
disorder, a skin rash, chronic headaches, arthritis, a 
chronic ear infection, or chronic sinus problems due to Agent 
Orange exposure in service.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded, they must be denied.  See Boeck v. Brown, 
6 Vet. App. 14, 17 (1993) (if a claim is not well-grounded, 
the Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Finally, the appellant's representative contends that VA has 
expanded its duty to assist the claimant by certain 
provisions in VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1) and 
that the case should be remanded on the ground that VA has 
extended the duty to assist to claims that are not well 
grounded.  M21-1, Part III,  1.03(a) and Part VI,  2.10(f).  
He argues that, to the extent the relevant provisions in M21-
1 have limited administrative action, those provisions are 
the equivalent of VA regulations and are applicable to this 
claim.  See Hayes v. Brown, 5 Vet.App. 60, 67 (1993); Fugere 
v. Derwinski, 1 Vet.App. 103, 107 (1990).  

In this regard, the Board notes that it is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA.  38 C.F.R. § 19.5 (1998).  The Board is also bound by 
precedential decisions of the United States Court of Veterans 
Appeals.  Tobler v. Derwinski, 2 Vet.App. 8, 14 (1991).  
However, the Board is specifically not bound by VA manuals, 
circulars, or other administrative issues.  Id.  Moreover, 
the cited provisions of M21-1 have not been promulgated 
pursuant to the regulatory requirements of 38 C.F.R. § 1.12 
(1998).  The representative has not cited to a court decision 
that holds that the cited portions of M21-1 are substantive 
rules.  Consequently, the Board finds no basis upon which to 
comply with the representative's request in this regard.


ORDER

Because they are not well grounded, the veteran's claims for 
service connection for an acquired psychiatric disorder, a 
skin rash, chronic headaches, arthritis, a chronic ear 
infection, and a chronic sinus problem, secondary to Agent 
Orange exposure in service, are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

